DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/24/2022 and 4/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Manjula Variyam on 7/16/2022.

 	The application has been amended as follows: 

9. (Canceled)
10. (Canceled)
11. (Canceled)
12. (Canceled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first antenna patch and a second antenna patch coupled to the IC package such that the first antenna patch is over or at least partially in the recess, the second antenna patch is between the first antenna patch and the package substrate, and an air cavity is present between the first antenna patch and the second patch.
 	Baks and Mow are all cited as teaching some elements of the claimed invention including an
integrated circuit package, wherein the IC package includes a die and a package substrate, and the
package substrate has a recess therein; and an antenna patch, coupled to the package substrate, such
that the antenna patch is over or at least partially in the recess.  However, Baks and Mow lack teaching the second antenna patch is between the first antenna patch and the package substrate.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

               Regarding independent claim 13, patentability exists, at least in part, with the claimed features of a first antenna patch and a second antenna patch coupled to the package substrate, such that the first antenna patch is over or at least partially in the recess, the second antenna patch is between the first antenna patch and the package substrate, and an air cavity is present between the first antenna patch and the second patch.
 	Baks and Mow are all cited as teaching some elements of the claimed invention including an
integrated circuit package, wherein the IC package includes a die and a package substrate, and the
package substrate has a recess therein; and an antenna patch, coupled to the package substrate, such
that the antenna patch is over or at least partially in the recess.  However, Baks and Mow lack teaching the second antenna patch is between the first antenna patch and the package substrate.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

                Regarding independent claim 24, patentability exists, at least in part, with the claimed features of a first antenna patch and a second antenna patch coupled to the package substrate, such that the first antenna patch is over or at least partially in the recess, the second antenna patch is between the first antenna patch and the package substrate, and an air cavity is present between the first antenna patch and the second patch.
 	Baks and Mow are all cited as teaching some elements of the claimed invention including an
integrated circuit package, wherein the IC package includes a die and a package substrate, and the
package substrate has a recess therein; and an antenna patch, coupled to the package substrate, such
that the antenna patch is over or at least partially in the recess. However, Baks and Mow lack teaching the second antenna patch is between the first antenna patch and the package substrate.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845